924 F.2d 1059
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mack QUARRELS-BEY, Jr., Plaintiff-Appellant,v.Donna JOHNSTON, Sgt.;  James Jessen, Lt., Defendants-Appellees.
No. 90-1435.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1991.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Mack Quarrels-Bey appeals the district court's grant of summary judgment for the defendants.  Quarrels-Bey brought this prisoner civil rights action pursuant to 42 U.S.C. Sec. 1983.  Quarrels-Bey, a black inmate, claimed that he was unconstitutionally placed in maximum security lock-up for 48 hours following a fight with a white inmate.  He claimed that the white inmate was not similarly classified to maximum security, and that he was denied the right to confront and question any witnesses at the hearing held concerning this incident.  The defendants are a sergeant in the Corrections Division of the Washtenaw County Sheriff's Department and a Lieutenant with the Washtenaw County Sheriff's Department.  He requested damages.


3
Upon review of both parties' motions for summary judgment, and the magistrate's report and recommendation, the district court granted summary judgment for the defendants.    See Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974).


4
Quarrels-Bey raises the same arguments on appeal that he raised in the district court.


5
Upon consideration, we affirm the district court's dismissal, but for reasons other than those stated by the district court.    See Russ' Kwik Car Wash, Inc. v. Marathon Petroleum Co., 772 F.2d 214, 216 (6th Cir.1985) (per curiam).  Quarrels-Bey failed to file timely objections to the magistrate's report and recommendation.  The magistrate specified that Quarrels-Bey was required to file objections within ten days of the date of service of the report, or further appeal was waived.  A party who does not file timely objections to a magistrate's report and recommendation after being advised to do so waives his right to appeal.    United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  Although objections were filed in this case, the filing occurred more than two weeks after the time for filing objections had expired.  The objections are dated March 12, 1990, yet were not filed until April 3, 1990.  Quarrels-Bey does not assert any reason or exceptional circumstance to justify an exception to this rule, or explain the late filing.    See Kent v. Johnson, 821 F.2d 1220, 1222-23 (6th Cir.1987).


6
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.